SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: October 29, 2014 (Date of earliest event reported) Commission File No.: 0-25969 RADIO ONE, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 52-1166660 (I.R.S. Employer Identification No.) 1010 Wayne Avenue 14th Floor Silver Spring, Maryland 20910 (Address of principal executive offices) (301) 429-3200 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. As previously reported on the Company’s current report on Form 8-K filed October 6, 2014, on September 30, 2014, the Compensation Committee (“Compensation Committee”) of the Board of Directors of Radio One, Inc. (the “Company”) approved the principal terms of new employment agreements for each of the Company’s named executive officers.On October 29, 2014, the Company entered into a new definitive employment agreement with Peter D. Thompson, the Company’s Executive Vice President and Chief Financial Officer, in accordance with the previously disclosed terms.Mr. Thompson’s employment agreement is attached as an exhibit hereto. ITEM 9.01 Financial Statements and Exhibits. (c)Exhibits Exhibit Number Description Employment Agreement: Peter D. Thompson SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. RADIO ONE, INC. /s/ Peter D. Thompson November 4, 2014 Peter D. Thompson Chief Financial Officer and Principal Accounting Officer
